 

 

 

Case 7:19-cr-01882 Document1 Filed on 08/31/19 in TXSD Page 1 of 1

United States District Court
Southern District Of Texas

 

 

AO 91 (Rev 8/01) Criminal Complaint FILED
United States District Court «AUG ST 2019
SOUTHERN DISTRICT OF texas David J. Bradley, Clerk

 

 

McALLEN DIVISION

UNITED STATES OF AMERICA

Vv. ' CRIMINAL COMPLAINT
Edwin Yobany Arredondo :

‘Case Number: M-19-2089-M -

IAE YOB: 1979
Guatemala
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about August 30, 2019 in Hidalgo County, in
the Southern District of Texas _

 

 

(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and
thereafter was found near Abram, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title __8 _United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Pat Patrol Agent_ and that this complaint is based on the
following facts:

Edwin Yobany Arredondo was encountered by Border Patrol Agents near Abram, Texas on August 30, 2019. The investigating agent

. established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered
the United States on August 30, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally deported/excluded
from the United States on February 8, 2013 through Phoenix, Arizona. Prior to deportation/exclusion the defendant was instructed
not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On
January 22, 2008, the defendant was convicted. of Forge Official and was sentenced to three (3) years probation.

S declare under penalty of perjury that the statements In this complaint are true and correct. Executed on August 31, 2019.

 

Continued on the attached sheet and made a part of this complaint: [_]ves [x]No
Submitted by reliable electronic means, sworn to and attested to ‘ A
telephonically per Fed. R. Cr. P. 4.1, and probable cause found,on: e d 49 fp /S/ Annjeri Skarboszewski
So Signature of Complainant

 

August 31, 2019 : ” 7, Border Patrol Agent
J. Scott Hacker ___, U.S. Magistrate Judge an

Name and Title of Judicial Officer a Judicial Officer

 
